DETAIL OFFICE ACTIONS
The United States Patent & Trademark Office appreciates the response filed for the current application that is submitted on 4/29/2022. The United States Patent & Trademark Office reviewed the following documents submitted and has made the following comments below.

Amendment
Applicant submitted amendments on 4/29/2022. The Examiner acknowledges the amendment and has reviewed the claims accordingly.

Applicant Arguments:
In regards to Argument 1, Applicant/s state/s Patel in view of Bell teaches does not teach on the amended claims, therefore the rejection of 35 U.S.C. 103 should be removed.

Examiner’s Responses:
In response to Argument 1, Applicant’s arguments and amendments, see Remarks, filed 4/29/2022, with respect to the rejection(s) of claim(s) 1, 3-10, 13, 14, 16, 17, 18, 20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Patel et al (U.S. Patent Pub. No. 2019/0313073) in view of Lyuh et al (U.S. Patent Pub. No. 2011/0135191).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 6, 7, 9, 13, 14, 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Patel et al (U.S. Patent Pub. No. 2019/0313073, hereafter after referred to as Patel) in view of Lyuh et al (U.S. Patent Pub. No. 2011/0135191, hereafter referred to as Lyuh).

Regarding Claim 1, Patel teaches a method comprising, by one or more computing systems: receiving an image of an object captured in a geographic location (paragraph 37, Patel teaches a vehicle with two camera for capturing images, paragraph 10, using a ambient light detector.); 
using the one or more ambient light measurements corresponding to the geographic location in the map associated with the image to generate a color corrected image (paragraph 41, paragraph 59-paragraph 66, Patel teaches capturing one or more ambient light levels in the image and system takes into consideration the location of the vehicle to make adjustments for the ambient light.); and 
determining a classification of the object using the color corrected image (paragraph 59-paragraph 66, Patel teaches the system captures images of the car in front and determines the if the red pixels of the car are if the car is braking and filtering those pixels in case of extra ambient light, but determining the average intensity values.).
Patel does not explicitly disclose determining the geographic location associated with the image, wherein the geographic location is represented in a map that includes ambient light measurements that were previously acquired corresponding to geographic locations.
Lyuh is in the same field of art of object tracking on vehicles. Further, Lyuh teaches determining the geographic location associated with the image (paragraph 74, Lyun teaches determining the geographic location.), wherein the geographic location is represented in a map that includes ambient light measurements that were previously acquired corresponding to geographic locations (paragraph 75, paragraph 76, Figure 2, paragraph 93, paragraph 94, Figure 6 item 613, Lyun teaches capturing the location information of the vehicle or robot and determining the ambient information from a previous stored GPS data in the database to for comparison.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Patel by incorporating the ambient light information stored in a database that is taught by Lyuh, to make the invention that captures images on vehicle ambient light information based on the GPS information to change the captured images via using the ambient light information in the database; thus, one of ordinary skilled in the art would be motivated to combine the references since there is a need for an image recognition apparatus and method having a high accuracy and speed of image recognition processing (paragraph 13, Lyuh).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

In regards to Claim 5, Patel in view of Lyuh discloses wherein the image of the object is received from an optical sensor of a vehicle (paragraph 37, Patel teaches a vehicle with two camera for capturing images, paragraph 10, using a ambient light detector.).

In regards to Claim 6, Patel in view of Lyuh discloses using the one or more ambient light measurements corresponding to the geographic location in the map associated with the image to supplement or replace values from the optical sensor of the vehicle (paragraph 41, paragraph 59-paragraph 66, Patel).

In regards to Claim 7, Patel in view of Lyuh discloses wherein one or more computing systems are associated with the vehicle, and the method further comprises: providing instructions to cause the vehicle to perform a vehicle action in response to the determined classification of the object (paragraph 41, paragraph 59-paragraph 66, Patel).

In regards to Claim 9, Patel in view of Lyuh discloses wherein the map is at least one of a spatial map or a temporal map (paragraph 38, Patel).

In regards to Claim 13, Patel in view of Lyuh discloses determining perceived color information associated with the object based on at least the image of the object (paragraph 41, paragraph 59-paragraph 66, Patel); and wherein generating the color corrected image comprises modifying the perceived color information based on the one or more ambient light measurements corresponding to the geographic location in the map (paragraph 41, paragraph 59-paragraph 66, Patel).

Regarding Claim 14, Patel teaches a system comprising: one or more processors and one or more computer-readable non-transitory storage media coupled in communication with the one or more of the processors, the one or more computer-readable non-transitory storage media comprising instructions that, when executed by the one or more of the processors, are configured to cause the system (paragraph 40, Patel) to perform operations comprising: receiving an image of an object captured in a geographic location (paragraph 37, Patel teaches a vehicle with two camera for capturing images, paragraph 10, using a ambient light detector.); 
using the one or more ambient light measurements corresponding to the geographic location in the map associated with the image to generate a color corrected image (paragraph 41, paragraph 59-paragraph 66, Patel teaches capturing one or more ambient light levels in the image and system takes into consideration the location of the vehicle to make adjustments for the ambient light.); and 
determining a classification of the object using the color corrected image (paragraph 59-paragraph 66, Patel teaches the system captures images of the car in front and determines the if the red pixels of the car are if the car is braking and filtering those pixels in case of extra ambient light, but determining the average intensity values.).
Patel does not explicitly disclose determining the geographic location associated with the image, wherein the geographic location is represented in a map that includes ambient light measurements that were previously acquired corresponding to geographic locations.
Lyuh is in the same field of art of object tracking on vehicles. Further, Lyuh teaches determining the geographic location associated with the image (paragraph 74, Lyun teaches determining the geographic location.), wherein the geographic location is represented in a map that includes ambient light measurements that were previously acquired corresponding to geographic locations (paragraph 75, paragraph 76, Figure 2, paragraph 93, paragraph 94, Figure 6 item 613, Lyun teaches capturing the location information of the vehicle or robot and determining the ambient information from a previous stored GPS data in the database to for comparison.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Patel by incorporating the ambient light information stored in a database that is taught by Lyuh, to make the invention that captures images on vehicle ambient light information based on the GPS information to change the captured images via using the ambient light information in the database; thus, one of ordinary skilled in the art would be motivated to combine the references since there is a need for an image recognition apparatus and method having a high accuracy and speed of image recognition processing (paragraph 13, Lyuh).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

Regarding Claim 18, Patel teaches one or more computer-readable non-transitory storage media including instructions that, when executed by one or more processors (paragraph 40, Patel), are configured to cause the one or more processors to perform operations comprising:: receiving an image of an object captured in a geographic location (paragraph 37, Patel teaches a vehicle with two camera for capturing images, paragraph 10, using a ambient light detector.); 
using the one or more ambient light measurements corresponding to the geographic location in the map associated with the image to generate a color corrected image (paragraph 41, paragraph 59-paragraph 66, Patel teaches capturing one or more ambient light levels in the image and system takes into consideration the location of the vehicle to make adjustments for the ambient light.); and 
determining a classification of the object using the color corrected image (paragraph 59-paragraph 66, Patel teaches the system captures images of the car in front and determines the if the red pixels of the car are if the car is braking and filtering those pixels in case of extra ambient light, but determining the average intensity values.).
Patel does not explicitly disclose determining the geographic location associated with the image, wherein the geographic location is represented in a map that includes ambient light measurements that were previously acquired corresponding to geographic locations.
Lyuh is in the same field of art of object tracking on vehicles. Further, Lyuh teaches determining the geographic location associated with the image (paragraph 74, Lyun teaches determining the geographic location.), wherein the geographic location is represented in a map that includes ambient light measurements that were previously acquired corresponding to geographic locations (paragraph 75, paragraph 76, Figure 2, paragraph 93, paragraph 94, Figure 6 item 613, Lyun teaches capturing the location information of the vehicle or robot and determining the ambient information from a previous stored GPS data in the database to for comparison.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Patel by incorporating the ambient light information stored in a database that is taught by Lyuh, to make the invention that captures images on vehicle ambient light information based on the GPS information to change the captured images via using the ambient light information in the database; thus, one of ordinary skilled in the art would be motivated to combine the references since there is a need for an image recognition apparatus and method having a high accuracy and speed of image recognition processing (paragraph 13, Lyuh).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

Claims 3, 4, 10, 16, 17, 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Patel in view of Lyuh in view of Bell et al (U.S. Patent Pub. No. 2019/0172382, hereafter referred to as Bell).
Regarding Claims 3 & 16, Patel in view of Lyuh teaches vehicle imaging system that captures image of the environment for locating the vehicle via using ambient light information for image processing.
Patel in view of Lyuh does not explicitly disclose receiving additional ambient light measurements associated with the geographic location from one or more ambient light sensors; and wherein using the one or more additional ambient light measurements corresponding to the geographic location in the map to generate the color corrected image comprises comparing the received additional ambient light measurements to the one or more ambient light measurements corresponding to the geographic location in the map.
Bell is in the same field of art of image processing. Further, Bell teaches receiving additional ambient light measurements associated with the geographic location from one or more ambient light sensors (paragraph 32, paragraph 40, Bell); and wherein using the one or more additional ambient light measurements corresponding to the geographic location in the map to generate the color corrected image comprises comparing the received additional ambient light measurements to the one or more ambient light measurements corresponding to the geographic location in the map (paragraph 32, paragraph 40, Bell).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Patel by incorporating the ambient light information that uses the GPS information that is taught by Bell, to make the invention to captures images on vehicle ambient light information based on the GPS information to change captured images; thus, one of ordinary skilled in the art would be motivated to combine the references since user perception of displayed images in different ambient light conditions, the user's experience with the portable electronic device may be degraded, potentially frustrating both the user, and the sales of the portable electronic device (paragraph 6, Bell).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 


Regarding Claims 4 & 17, Patel in view of Lyuh teaches vehicle imaging system that captures image of the environment for locating the vehicle via using ambient light information for image processing.
Patel in view of Lyuh does not explicitly disclose determining current ambient light conditions for the geographic location; and sending a notification in response to a comparison of the current ambient light conditions to the ambient light measurements corresponding to geographic location in the map.
Bell is in the same field of art of image processing. Further, Bell teaches determining current ambient light conditions for the geographic location (paragraph 32, paragraph 40, Bell); and sending a notification in response to a comparison of the current ambient light conditions to the ambient light measurements corresponding to geographic location in the map (paragraph 32, paragraph 40, Bell).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Patel by incorporating the ambient light information that uses the GPS information that is taught by Bell, to make the invention to captures images on vehicle ambient light information based on the GPS information to change captured images; thus, one of ordinary skilled in the art would be motivated to combine the references since user perception of displayed images in different ambient light conditions, the user's experience with the portable electronic device may be degraded, potentially frustrating both the user, and the sales of the portable electronic device (paragraph 6, Bell).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 


Regarding Claim 10, Patel in view of Lyuh teaches vehicle imaging system that captures image of the environment for locating the vehicle via using ambient light information for image processing.
Patel in view of Lyuh does not explicitly disclose wherein the map further comprises contextual parameters associated with the one or more ambient light measurements corresponding to the one or more geographic locations associated with the image, the contextual parameters including at least one of a time of day of the ambient light measurements or a temperature associated with the ambient light measurements. 
Bell is in the same field of art of image processing. Further, Bell disclose wherein the map further comprises contextual parameters associated with the one or more ambient light measurements corresponding to the one or more geographic locations associated with the image (paragraph 32, paragraph 40, Bell), the contextual parameters including at least one of a time of day of the ambient light measurements or a temperature associated with the ambient light measurements (paragraph 32, paragraph 40, Bell).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Patel by incorporating the ambient light information that uses the GPS information that is taught by Bell, to make the invention to captures images on vehicle ambient light information based on the GPS information to change captured images; thus, one of ordinary skilled in the art would be motivated to combine the references since user perception of displayed images in different ambient light conditions, the user's experience with the portable electronic device may be degraded, potentially frustrating both the user, and the sales of the portable electronic device (paragraph 6, Bell).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 


Regarding Claim 20, Patel in view of Lyuh teaches vehicle imaging system that captures image of the environment for locating the vehicle via using ambient light information for image processing.
Patel in view of Lyuh does not explicitly disclose receiving additional ambient light measurements associated with the geographic location from one or more ambient light sensors; and wherein using the one or more additional ambient light measurements corresponding to the geographic location in the map to generate the color corrected image comprises comparing the received additional ambient light measurements to the one or more ambient light measurements corresponding to the geographic location in the map.
Bell is in the same field of art of image processing. Further, Bell teaches receiving additional ambient light measurements associated with the geographic location from one or more ambient light sensors (paragraph 32, paragraph 40, Bell); and wherein using the one or more additional ambient light measurements corresponding to the geographic location in the map to generate the color corrected image comprises comparing the received additional ambient light measurements to the one or more ambient light measurements corresponding to the geographic location in the map (paragraph 32, paragraph 40, Bell).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Patel by incorporating the ambient light information that uses the GPS information that is taught by Bell, to make the invention to captures images on vehicle ambient light information based on the GPS information to change captured images; thus, one of ordinary skilled in the art would be motivated to combine the references since user perception of displayed images in different ambient light conditions, the user's experience with the portable electronic device may be degraded, potentially frustrating both the user, and the sales of the portable electronic device (paragraph 6, Bell).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 


Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Patel and Lyuh in view of Schofield (U.S Patent Pub. No. 2005/0232469, hereafter referred to as Schofield).

Regarding Claim 8, Patel and Lyuh teaches ambient imaging for vehicle images.
Patel and Lyuh does not explicitly disclose the following activating a safety feature of the vehicle; adjusting a display setting of a display device within the vehicle; or generating an associated with the determined classification of the object.
Schofield is in the same field of art of image processing on vehicle. Further, Schofield teaches activating a safety feature of the vehicle (paragraph 10, paragraph 75 Schofield); adjusting a display setting of a display device within the vehicle (paragraph 10, paragraph 75, Schofield); or generating an associated with the determined classification of the object (paragraph 10, paragraph 75, Schofield).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Patel, Lyuh by incorporating notification in the vehicle that is taught by Schofield, to make the invention to captures images on vehicle ambient light information based on the GPS information to change captured images and that a notification is sent to the driver for alerts from ambient filter images; thus, one of ordinary skilled in the art would be motivated to combine the references since the captured images may be processed by a processing system and the system may control the headlamps of the vehicle or may provide an image display to the driver of the vehicle or may provide other information or signals, depending on the particular application of the imaging system (paragraph 3, Schofield).
Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Allowable Subject Matter
Claims 2, 11, 12, 15, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ONEAL R MISTRY whose telephone number is (313)446-4912. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ONEAL R MISTRY/            Primary Examiner, Art Unit 2664